Citation Nr: 0113020	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 567	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the VA Regional 
Office (RO) Committee on Waivers and Compromises (Committee), 
which denied a waiver of recovery of loan guaranty 
indebtedness.  The Committee found that the veteran's actions 
leading to the default constituted bad faith.

FINDINGS OF FACT

1.  In May 1986, the veteran obtained a loan, guaranteed by 
the VA, for the purchase of a house in Port Richey, Florida.   
He defaulted on the loan in August 1994.

2.  A foreclosure sale took place in July 1995, and resulted 
in proceeds less than the outstanding principal, interest, 
and foreclosure costs, and the resulting loan guaranty debt 
($12,199.21) was charged to the veteran.

3.  The veteran failed to respond to requests for information 
from VA, or to take steps to mitigate the debt such as 
renting or selling the house.

4.  The veteran exhibited bad faith in the creation of the 
debt.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.964 (2000).

2.  The veteran's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(b)(2) (2000


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1972 to May 
1976.  The veteran is not service-connected for any 
disability.  Further, the veteran has never been found to be 
entitled to a nonservice-connected pension.

A review of the available folder reflects that the veteran 
applied for a home mortgage loan in the amount of $56,250, 
which was guaranteed by the VA.  The application was 
approved, and in May 1986, he purchased a house in Port 
Richey, Florida for a price of $56,100.  An Escrow "Buy 
Down" Agreement (signed by the veteran) indicates that his 
monthly payment would be $393.31 the first year, $432.52 the 
second year, and $472.99 for years three to maturity.  

On October 6, 1994, the mortgage holder issued a notice of 
default, notifying the VA that monthly mortgage payments had 
not been made since August 1, 1994.  The notice of default 
indicated that the veteran occupied the house.  The notice of 
default showed that the holder contacted the veteran/spouse 
regarding the default, and was told that the appellant was 
self employed and that work was slow.  The notice of default 
further indicated that the attitude of both the veteran and 
his spouse was cooperative toward the default and that 
forbearance was warranted.  On November 9, 1994, the mortgage 
holder issued a notice of intention to foreclose.  No reason 
for foreclosure was disclosed on the form.  

The veteran was provided notice of the possible foreclosure 
sale of his property in November 1994.  The VA loan service 
representative informed the veteran that if the property was 
sold and did not bring enough to pay the lender in full, he 
was still liable for that debt to VA because of the loan 
guaranty.  The veteran was requested to complete, and return, 
a financial statement immediately.  He was told that, if 
conditions permitted, VA might be able to avoid foreclosure 
or at least reduce the amount for which he might be liable.  
There is no indication in the file that the veteran responded 
to this letter.

The veteran was contacted in April 1995 by an appraiser in 
order to arrange for a viewing of the interior of the house 
so that a proper estimate of the value of the house could be 
made.  The appraiser informed the veteran that not allowing 
her access to the interior of the house would not stop the 
foreclosure and could result in an increase in his liability 
because she would have to make assumptions regarding the 
value.  

A June 1995 liquidation appraisal indicates the veteran and 
his spouse occupied the property.  The current "as is" value 
of the property was listed as $45,000, and the estimated cost 
of repairs was $3,500.

In June 1995, a foreclosure decree was issued.  A foreclosure 
sale on the property took place in July 1995, the mortgage 
holder on assignment from VA was the successful bidder, and 
thereafter title to the property was conveyed to the VA.

Associated with the file is a copy of a Certificate of Sale 
from the Circuit Court of the 6th Judicial Circuit of Florida 
in and for Pasco County, dated in July 1995.  The certificate 
noted that a notice of public sale had been published in a 
local newspaper.  A copy of the notice was included with the 
certificate and showed that it was published in the WEST 
PASCO PRESS once a week for two consecutive weeks.

In September 1995, the VA paid the mortgage holder's loan 
guaranty claim.  The related loss to the government initially 
was calculated as $19,824.21 and it (along with accrued 
interest) was charged as a debt to the veteran.  The veteran 
was later advised in September 1996 that a credit of $7,325 
was in order and that his total debt was now $12,199.21.  He 
was then given notice of the debt and payment was requested.

In October 1999, the veteran filed a claim for waiver of 
recovery of loan guaranty indebtedness.  He said that the 
foreclosure came about as a result of an unfortunate mishap 
along with the breakup of his marriage.  He did not elaborate 
on the mishap.  He further stated that he was incarcerated as 
of July 1999 with an end of sentence date of November 2001.  
He said that he had lost everything that he had owned.  He 
provided a Financial Status Report (FSR) which listed no 
income or assets.

The veteran submitted a statement and a second FSR that were 
received in November 1999.  The veteran repeated that he had 
no income and no assets as he had given everything to his 
wife when they separated.  He added that he did not have an 
address for her.  The FSR listed income earned from November 
1998 to May 1999, with no income after July 1999 when he was 
incarcerated.  

In a decision dated in December 1999, the Committee on 
Waivers and Compromises found that the veteran's debt was 
created as the result of bad faith on his part.  The decision 
determined that the veteran intended to seek an unfair 
advantage by not attempting to work with VA or the lender to 
avoid foreclosure.  The Committee denied the veteran's 
request for a waiver.

The veteran submitted his notice of disagreement in December 
1999.  He alleged that he separated from his wife in 1994 and 
that he did not receive any sort of correspondence from VA 
that was forwarded to him until October 1999.  His wife was 
left in possession of the house in 1994.  The veteran said 
that he could not begin to repay any debt until his release 
from prison and he was able to obtain a job.

The veteran was issued a statement of the case (SOC) in April 
2000.  The SOC noted the veteran's allegation of being 
separated.  However, it was also noted that there was no 
mention made of a separation in 1994 when the veteran's 
spouse was contacted regarding the default of the loan.  
Further, there was no mention made of a separation in May 
1995 when a liquidation appraisal was conducted and the 
veteran's spouse was again contacted.  The veteran had not 
presented any evidence that he was separated.  The SOC also 
noted that the veteran did not attempt to work with VA or the 
lender to preclude foreclosure or attempt to sell the house 
himself.

II.  Analysis

At the outset, the Board notes that amounts paid by VA on 
account of liabilities of a veteran guaranteed or insured 
under the provisions of 38 U. S. C. chapter 37, shall 
constitute a debt owing to the United States by such veteran.  
38 U.S.C.A. § 3732 (West 1991); 38 C.F.R. § 36.4323(e) 
(2000). (Emphasis added).

The law and regulations authorize a waiver of loan guaranty 
indebtedness from an appellant where both of the following 
factors are found to exist: (1) After default, there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience.  38 U.S.C.A. § 5302(b) (West 1991 
and Supp. 2000); 38 C.F.R. § 1.964(a) (2000).  However, a 
finding of fraud, misrepresentation, or bad faith on the part 
of the veteran precludes consideration of waiver of recovery 
of the debt.  38 U.S.C.A. § 5302(b), (c); 38 C.F.R. §§ 
1.964(a), 1.965(b) (2000).

The pertinent regulation defines bad faith as the following:

This term generally describes unfair or 
deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, 
a debtor's conduct in connection with a 
debt arising from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government.

38 C.F.R. § 1.965(b)(2) (2000).

The Board notes that the Committee denied the veteran's 
request for a waiver after finding that he acted in bad faith 
in the creation of the debt.  The Board reviews such a 
finding on a de novo basis.

In reviewing the record, the Board observes that the veteran 
made payments on the loan from 1986 until the default 
occurred in August 1994.  The evidence submitted to obtain 
the mortgage, evidence obtained at the time of the default, 
and evidence presented in the current claim reflects that the 
veteran worked as a mechanic, shop manager, or was self 
employed as a mechanic during the period from 1986 to 1999.  
The evidence supports the conclusion that he was able to earn 
sufficient income to make his payments.  Moreover, the 
veteran has never alleged that he was unable to make the 
monthly payments as a result of financial difficulty.  

The veteran has alleged that he and his wife separated in 
1994 and that he moved out of the house as a result of the 
direction by a court.  The veteran has provided no evidence 
to support his contention.  However, even if he was ordered 
out of the house, this did not relieve him of his burden of 
being responsible for payment of the loan.  Further, he did 
not notify the lender, or VA regarding this change in status.  
The veteran also failed to respond to the VA offer of 
assistance in November 1994 when there was still time to 
possibly avert a foreclosure or at least reduce the amount of 
debt.  See 38 U.S.C.A. § 3732(a)(4)(A) (West 1991).  The 
letter was not returned as undeliverable so the presumption 
of regularity applies that the veteran received the letter.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. 
Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  The RO attempted to 
provide the required counseling by way of the November 1994 
letter.  However, the veteran failed to respond to the letter 
or provide the VA with the requested financial information.  
Even once the actual court proceedings were initiated, the 
veteran did not contact VA.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Without the veteran's willingness to communicate with VA, 
there was nothing the RO could do in his specific case.

There was also clear notice of the intent to foreclose the 
property furnished to the veteran when the liquidation 
appraiser contacted him to arrange for the interior 
inspection of the home.  Moreover, the legal process provided 
further notification when the lis pendens was filed and the 
ultimate judgment of foreclosure was obtained.  The lender 
certified to the court that notification of the actions was 
made and a copy of the required public notice was included in 
the file.  The Board also notes that the veteran's spouse 
remained in the house until August 1995, approximately one 
month after the foreclosure sale of the property.

The veteran has alleged that he did not receive any notices 
from VA regarding the status of his loan.  The Board notes 
that "[a]n analysis of the applicable regulations, however, 
yields the conclusion that the VA owed the appellant no 
regulatory duty to notify him that the mortgage was in 
default or was being foreclosed upon."  Buzinski v. Brown, 6 
Vet. App. 360 (1994).  Moreover, the veteran has never 
challenged the legality of the foreclosure procedure, to 
include receipt of process notifying him of the pending 
foreclosure as well as the final judgment.  See Smith v. 
Derwinski, 1 Vet. App. 267, 278 (1991)(a judgment presumes 
jurisdiction over the subject matter and over the persons 
(citation omitted)).

Based upon a review of all of the evidence of record, the 
Board finds that the debt was created as the result of bad 
faith on the part of the veteran.  He failed to make his 
obligated mortgage payments, failed to work with the lender 
or VA to address the default or reduce the potential debt, 
failed to respond to a request for information from VA, 
failed to contest the foreclosure in court, and, finally, his 
spouse remained in the house, mortgage-free for approximately 
one year, from August 1994 to August 1995.  These facts show 
that the veteran sought an unfair advantage in not paying his 
legally obligated mortgage while his spouse continued to 
reside in the house; that he knew his property was being sold 
to satisfy the outstanding mortgage; and, and that there was 
a loss to the government.  

The Board's finding of bad faith precludes the granting of a 
waiver of recovery of the loan guaranty indebtedness.  See 
East v. Brown, 8 Vet. App 34, 40 (1995); See also Farless v. 
Derwinski, 2 Vet. App. 555, 556- 557 (1992).

III. Veterans Claims Assistance Act of 2000

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the statement of the case issued in April 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  The veteran was afforded the opportunity 
to provide additional evidence in support of his contentions, 
but did not.  

It must be emphasized that the ultimate disposition of this 
appeal turns on the interpretation of evidence that was 
before the RO and considered by the RO and that further 
development of the record would bear little if at all on the 
decision reached.  There is no indication that there is 
additional evidence available that would serve to overturn 
the finding of bad faith.  Unlike a case involving medical 
evidence, this issue involves evaluating the circumstances of 
the default, the processing of the foreclosure and notice of 
debt, and opportunity to request a waiver of the outstanding 
debt.  The veteran has been fully informed of the pertinent 
statutes and regulations and the evidence necessary to 
support his claim.  He has failed to provide sufficient 
evidence to show that there was not bad faith in the creation 
of this debt and he has not pointed to any other source of 
evidence that could be obtained that would be supportive of 
his claim.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

